Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is rejected for the recitation of “wherein is greater than 80°”. It is believed Applicant intended to claime “wherein the contact angle is greater than 80°”. Applicant is advised to take corrective action. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by or in the alternative as obvious over Kim et al. (WO 2011/103466).
Regarding claim 15 and 18, Kim et al. teach a method for producing a textile sheet product comprising providing a textile substrate layer, at least temporarily hydrophobing the textile substrate layer as US Patent 6,962,739 which is incorporated in Kim et al. teach hydrophobing the first side of the textile substrate layer prior to applying a coating material the textile. Kim et al. teach providing the coating material on the first side of the textile substrate layer comprising a polymer material and a filler material which contains inorganic or metal particles including forming coating elements by applying a plurality of portions of the coating material to the surface of the substrate layer, arranging portions of the coating material on the surface of the substrate layer on the surface of the substrate layer such that the portions do not overlap and only a portion of the surface layer is covered by the coating material [0019-0020 and 0026]. The method includes fixing the coating material whereby a plurality of solid coating elements is formed on the substrate layer wherein the proportion of coating elements on the entire surface of the substrate layer is within the claimed range [0036 and 0073]. Kim et al. teach several 
Regarding claim 16, the substrate layer is embodied such that a viscous coating material is able to flow at least partially into a fiber structure of the substrate layer [0025 and 0068]. 
Regarding claim 17, after applying a plurality of portions of the coating material to the surface of the substrate layer and prior to fixing the coating material, the coating material penetrates partially into a fiber structure of the textile substrate so that after fixation, a positive connection is produced between the substrate layer and the coating material [0018 and 0025].
Regarding claims 19, Kim et al. teach the resin is an epoxy resin that can be crosslinked to form a thermoset which includes pre-polymer that is hardenable epoxy resin.
Regarding claim 20, Kim et al. teach the plurality of portions of the coating material are applied to the surface of the substrate layer by means of screen printing [0031]. 
Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (WO 2011/103466).
Regarding claims 18-19, Kim et al. teach the resin is an epoxy resin that can be crosslinked to form a thermoset which includes pre-polymer that is hardenable epoxy resin. It would have been more than obvious to one of ordinary skill in the art to select an epoxy prepolymer from the limited number of choices as is known in the art. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Shawn Mckinnon/Examiner, Art Unit 1789